               Case 2:19-cv-00950-RSL Document 13 Filed 05/11/20 Page 1 of 1



 1

 2

 3

 4
                               UNITED STATES DISTRICT COURT
 5
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE

 7   FELIX AND KRISTINE PAULINO,   ) Case No.: 2:19-cv-00950-RSL
 8
                                   )
     Plaintiffs,                   ) ORDER OF DISMISSAL
 9                                 )
             vs.                   )
10                                 )
11
     CARLSON AND MCMAHON, PLLC AND )
     CFH INVESTMENTS, LLC,         )
12                                 )
             Defendants.           )
13

14

15          Upon stipulation of the parties, this matter is hereby dismissed with prejudice, with each
16
     side to bear their own costs and attorney fees.
17

18
            Dated this 11th day of May, 2020.
19

20
                                                           A
                                                           Robert S. Lasnik
21
                                                           United States District Judge
22

23

24

25

26

27

28

       ORDER OF DISMISSAL
       Case No. 2:19-cv-00950-RSL



                                                       1
